Citation Nr: 1236746	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-29 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1976 to July 1979.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  In that decision, the RO denied claims for service connection for bilateral knee disabilities and varicose veins.  In September 2011, the Board denied the claim for service connection for varicose veins and remanded the claims for service connection for bilateral knee disabilities.  

In July 2012, the RO granted the claim for service connection for left knee chondromalacia and degenerative joint disease status post meniscal surgery.  As this was a full grant, this issue is no longer on appeal.  The Board finds there has been substantial compliance with the September 2011 Board remand.  

In May 2011, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  


FINDINGS OF FACT

1. The right knee was status post surgery prior to entry into service and this fact was noted upon entry into active service.  

2. The competent and credible evidence fails to establish that any preexisting right knee disability underwent an increase in disability during active service.  


CONCLUSION OF LAW

A right knee disability, to include arthritis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  The Veteran was given a VA examination in October 2011 which is fully adequate.  

In May 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO decision review officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal.  The Veteran does not have a representative, but a Veteran's Service Representative met with him prior to the hearing and assisted him during the hearing.  Information was also solicited regarding the Veteran's claim for benefits and the need to show evidence of aggravation of his preexisting disability was explained to him.  (Transcript, p 16.)  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  

Finally, the Veteran requested a copy of the October 2011 VA examination in August 2012.  The August 2012 supplemental statement of the case reflects that this examination report was sent to him as he requested.  The duties to notify and to assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where the veteran served continuously for ninety (90) or more days during a period of service, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior to service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).  

If the disorder was not noted upon entry, the presumption of soundness may be rebutted by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VA Gen. Coun. Prec. 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  

However, where the induction examination notes a preexisting condition that is alleged to have been aggravated, the presumption of soundness does not apply.  The presumption of aggravation of 38 U.S.C.A. § 1153 and the regulation implementing the statutory provision, 38 C.F.R. § 3.306, apply.  In such a case, the burden falls on a veteran to establish aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235, Footnote 6 (2012).  

Additionally, when considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).  The Federal Circuit has also concluded that the term "aggravation" has the same meaning both in sections 1111 (presumption of soundness) and 1153 (presumption of aggravation).  Horn, 25 Vet. App. at 235; Wagner, 370 F.3d at 1096.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that a lay person was capable of observing for the purpose of establishing service connection.  21 Vet. App. at 308-309.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

The Board finds that service connection is not warranted because while the Veteran had right knee surgery prior to service, there is no showing that any right knee disability worsened in service.  The Veteran has not carried the burden to show that a right knee disability worsened in service.  

The Veteran does have a current diagnosis of arthritis or degenerative joint disease of the right knee.  (See April 2008 Dr. K. record.)  As an initial matter, the Board finds there is no showing that the arthritis presumption applies since there is no evidence any arthritis of the of the right knee manifested to 10 percent from or more within one year from the date of the Veteran's termination of such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contended in his June 2006 statement and claim for service connection that in high school he had knee surgery on both knees as a result of football injuries.  (As stated above, service connection has been granted for left knee chondromalacia and degenerative joint disease.)  After the surgeries, the knees healed and there were no more problems.  He went to work as a police officer after high school and worked there until he joined the Army.  At boot camp he ran four to five miles every day in combat boots.  He asserted this impacted his knees; they were swollen and painful.  His knees worsened "over the years."  He believed running in combat boots hurt his knees.  

In September 2008, the Veteran made clear that his theory was that his right knee was aggravated in service; he submitted doctor's statements to support this theory.  At the May 2011 Board hearing, the Veteran said he did not have any further right knee surgeries after he had one in high school.  (Transcript, p 8.)  His right knee gave him trouble when he was using stairs.  (Transcript, p 9.)  The Veteran testified that he didn't have jobs after service that required physical exertion.  (Transcript, pp 14-15.)  

In an August 2012, statement, the Veteran asserted his right knee was aggravated in service and essentially stated he had a the "stoic approach" to his health 35 years ago that prevented him from complaining frequently to service medical providers about his right knee.  He felt his lack of complaint was now being used against him.  He felt it was a reasonable assertion that his military service aggravated his knee.  

While the Veteran is competent to report that he had knee pain in service under 38 C.F.R. § 3.159(a)(2), the Board finds that the Veteran is not credible in stating that he had right knee pain or symptoms in service that he did not report to clinicians.  Caluza, 7 Vet. App. 498.  The May 1976 enlistment report of medical examination noted outpatient surgery of the right knee as evidenced by a scar.  The report of medical history showed the Veteran denied having a "trick" or locked knee, but he did report he had a right knee operation in November 1970.  He said it was a football injury.  A physician's summary showed he had surgery for the knees due to torn cartilage and there were no sequelae.  

A June 1978 profile record showed a cartilage tear was noted, but was unclear which knee; a June service treatment records clarifies that it was the left knee.  Other service treatment records also address the left knee (See January 1978 profile, March 1979 report of medical examination, April 1979 evaluation, September 1976 service treatment record, and December 1977 service treatment record).  At the March 1979 examination, it was noted there were scars on both knees and the Veteran explained that both knees had been operated on, but he only complained of problems with the left knee.  The report of medical history shows he denied having a trick or locked knee.  At the April 1979 evaluation for separation, the Veteran only complained of right ankle pains.  His knees were within normal limits except for bilateral surgical scars.  In May, a service treatment record noted he had back pain.  In July, the Veteran signed a statement acknowledging that his medical condition was unchanged since his separation examination.  His July physical profile record was perfect (all ones) upon separation.  

The Board finds that the service treatment records show Veteran was not reluctant to report problems or issues to service medical personnel.  On the contrary, the Veteran reported problems with his left knee several times (see above) and failed to report any issues regarding the right knee at these times.  He also consistently visited sick call for many various complaints, including back issues (see May 1979 service treatment record) and thyroid issues (May 1977 hospital admission record).  The Board finds the Veteran had multiple opportunities to report right knee pain, but instead denied right knee problems at separation.  Such evidence also would not support "a lasting worsening of the condition" under Routen, 10 Vet. App. at 189 and Verdon, 8 Vet. App. at 538.  As a result, the Board finds the Veteran to be inconsistent in stating that he had right knee pain or symptoms in service when he denied such symptoms at separation and consistently failed to report them despite multiple opportunities; the Veteran's statements are assigned less weight.  Bardwell, 24 Vet. App. 36.  

As a result of this credibility finding, the Board finds that the private opinions submitted must be assigned little weight because they rely on the Veteran's statement that he had right knee pain and symptoms in service.  An April 2008 letter from Dr. D. explained he was Veteran's treating physician.  The Veteran told Dr. D. he had pain and discomfort while in the military.  Dr. D. stated: "It is my professional opinion it has been longstanding and directly related to his time in military service at which time enough aggravation did occur from the physical drills that he had to go through."  Dr. D. felt the Veteran should be service-connected for the right knee.  In September 2008, Dr. Daniels wrote an addendum to this letter stating his opinion was based on the review of his own and the Veteran's military records.  

In April 2008, Dr. K. stated he had treated the Veteran for fifteen years.  He had severe degenerative joint disease in both knees, left greater than the right.  His first knee surgeries were done when he was a teenager and resolved prior to service.  Dr. K. opined the Veteran had a worsening of his knee arthritis, especially on the left, during his service.  In coming to this conclusion, Dr. K. reviewed office files, VA records and Dr. D.'s records.  Dr. K.'s records show mostly left knee treatment from 1990 to 2005; the June 1990 record noted a past motor vehicle accident.  

While the private doctors stated that they reviewed other records besides just listening to the Veteran, they gave no rationale for their conclusions that right knee arthritis was related to physical training in service other than that he reported having pain in service.  The actual service treatment records do not show complaints, diagnoses or symptoms regarding the right knee in service and to the extent the private opinions suggest that they do they are inaccurate.  Nieves-Rodriguez, 22 Vet. App. at 304.  There was no showing of right knee arthritis in service or for many years thereafter; Dr. K.'s opinion that arthritis worsened in service is unsupported by any contemporaneous clinical records.  Neither Dr. K. nor Dr. D. specified any measurable increase in right knee pathology that could be attributed to service.  To the extent these opinions rely on the Veteran's current assertions, they are assigned less weight.  

As explained, to prevail on the aggravation claim, the burden initially falls on the Veteran to establish aggravation.  Horn v. Shinseki, 25 Vet. App. at 235, Footnote 6.  The Board does not find that burden was carried here.  Other evidence also does not support that a right knee disability was worsened in service.  A May 2007 VA examination report shows the claims file was reviewed, but focused mainly on the left knee and other disabilities.  There was no swelling of the right knee although his scar was noted.  He had flexion to 130 degrees and full extension; the right knee was found to be normal with no deformities.  However, no X-ray of the right knee was completed at that time and aggravation was not addressed.  

In October 2011, the Veteran received a new VA examination.  The Veteran was diagnosed with degenerative joint disease and "chondromalacia patella."  The Veteran reported undergoing surgeries on both knees prior to service.  For the right knee, he reported having surgery for a ligament tear in 1970.  He reported doing well six years prior to service.  On active duty he had pain in both knees.  He said he was given pain medications and sent on his way.  He had pain and swelling off and on in both knees.  After discharge, he said he sought care from a surgeon and eventually Dr. K.  He had no additional surgery on the right knee but had injections which provided temporary relief from pain.  The right knee was examined and range of motion was normal.  He did have pain and tenderness.  Arthritis was identified by X-ray.  It was progressive and more severe on the left.  There was also chondrocalcinosis.  

In providing an opinion, the examiner stated that the claims file was reviewed.  The Veteran had a pre-existing right knee condition as noted on the induction examination.  He had a medial arthrotomy of the right knee for an unknown diagnosis.  The examiner noted there was no evidence of complaints or treatment for the right knee in service.  There was also no evidence of aggravation of this pre-existing condition while the Veteran was on active duty.   As a result, the examiner gave a negative opinion based on the evidence.  The current right knee disability was not related to military service or aggravated in military service.  

The Board finds there was no worsening of any right knee disability in service.  In coming to this decision, the Board relies on the service treatment records and the opinion of the October 2011 VA examiner.  This opinion is supported by the service treatment records.  See, Nieves-Rodriguez, 22 Vet. App. at 304.  Because the burden to establish a worsening was not carried by the Veteran, it never shifts to VA and it is not necessary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235, Footnote 6.  

The Board also finds there is no showing that a right knee disability was at all incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).  As explained above and supported by the evidence of record, there is no support for such a finding.  

The Board finds by a clear preponderance of the evidence that a right knee disability is not associated with service.  The reasonable doubt rule is not for application, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for a right knee disability, to include arthritis, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


